internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom p si plr-119805-99 date date legend trust trust trust trustee decedent spouse state date date date date date date dear we received your letter dated date submitted on behalf of trust of which you are trustee a ruling is sought concerning the validity of a reverse plr-119805-99 qtip_election under sec_2652 of the internal_revenue_code in addition a ruling is sought that if a determination is made that the reverse_qtip_election with respect to trust is valid the automatic allocation of the generation-skipping_transfer gst tax exemption set forth in sec_2632 applies so that trust will have an inclusion_ratio of this letter responds to those requests on date decedent and spouse created trust the last complete amendment and restatement restatement of trust was executed on date following the restatement decedent and spouse amended trust three additional times the third amendment amendment dated date revoked the previous two amendments in their entirety decedent died on date accordingly upon decedent’s death the terms of trust were governed by the date restatement and the date amendment in accordance with state law and paragraphs b and c of article iii of the restatement all property in trust was community_property of decedent and spouse at the time of decedent’s death article v paragraph a subparagraph states that upon the satisfaction of all claims expenses and taxes resulting from the decedent’s death trust shall be divided into two separate trusts one consisting of decedent’s community_property share and one consisting of spouse’s community_property share pursuant to the provisions of paragraph c of the same article article v paragraph c subparagraph provides for the creation of a_trust that consists of decedent’s one-half interest in the community_property in trust the subparagraph further directs the trustee to divide the property allocated into the new trust into two separate shares to be held in separate trusts as described in subparagraph sec_1 and b of article v paragraph c subparagraph a of article v paragraph c creates trust the subject of this private_letter_ruling under that subparagraph trust is to be funded with an amount of property equal in value to the decedent’s remaining gst_exemption subparagraph b of article v paragraph c provides for a second trust to be funded with the portion of the one-half interest which was not allocated by subparagraph a because the value of decedent’s assets did not exceed his remaining gst_exemption the trust described in subparagraph b of article v paragraph c was not funded finally article v paragraph c subparagraph provides for the creation of a_trust that consists of spouse’s one-half interest in the community_property in trust trust trust will continue to be administered under the provisions in article viii during spouse’s lifetime article vi provides for the administration and distribution of trust paragraph a of article vi directs the executor to make a qtip_election under sec_2056 in addition paragraph b of article vi directs the executor to make a reverse_qtip_election under sec_2631 and sec_2652 the decedent’s estate_tax_return was due on date a timely filed estate_tax_return was not filed and no extensions were requested or granted an estate_tax_return plr-119805-99 was filed on date the return constitutes the first return filed after the due_date both a qtip_election and a reverse_qtip_election were made on the return you are requesting a ruling regarding the validity of the reverse_qtip_election made on the return sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property qtip the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_20_2056_b_-7 of the estate_tax regulations provides that the qtip_election is made on the last filed estate_tax_return on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed after the due_date it follows that the qtip_election made on the return is a timely qtip_election and valid insofar as it is timely sec_2601 imposes a tax on every generation-skipping_transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2652 provides that in the case of any trust with respect to which a plr-119805-99 deduction is allowed to the decedent’s estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qtip had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst_exemption may be allocated to the qtip_trust sec_26_2652-2 provides that the reverse_qtip_election is to be made on the return on which the qtip_election is made based on the information submitted and the representations made the reverse_qtip_election made on the return is timely because it was made on the same return on which the timely qtip_election was made under sec_2632 an allocation of the gst_exemption may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions under sec_2632 any portion of an individual gst_exemption not allocated within the time prescribed in sec_2632 is allocated automatically sec_26_2632-1 of the generation-skipping_transfer_tax regulations supplies the method for the automatic allocation of any unused gst_exemption first the exemption is allocated pro_rata to direct skips on the basis of the value of property as finally determined for purposes of chapter the balance is then allocated pro_rata on the basis of value to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made in the case of trusts that are not included in the gross_estate the gst_exemption is allocated on the basis of the date of death value of the trust no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable because the return was not timely filed the decedent’s remaining gst_exemption is allocated automatically in accordance with sec_2632 of the code and sec_26_2632-1 of the regulations the exemption will be allocated pro_rata to direct skips on the basis of the value of property the balance will be allocated pro_rata on the basis of value to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made furthermore because the reverse_qtip_election is valid insofar as it is timely decedent remains the transferor of trust for purposes of the automatic allocation of the gst_exemption according to your representations decedent’s gst_exemption exceeds the value of transfers with gst potential both his lifetime and testamentary transfers including trust therefore the inclusion_ratio of trust is plr-119805-99 except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely james c gibbons james c gibbons assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
